 

EXHIBIT 10.44

 

OPENWAVE SYSTEMS INC.

2001 STOCK COMPENSATION PLAN

 

RESTRICTED STOCK BONUS AGREEMENT

 

This RESTRICTED STOCK BONUS AGREEMENT (this “Agreement”), dated as of the 1st
day of October 2002, is entered into by and between Openwave Systems Inc., a
Delaware corporation (the “Company”), and Allen Snyder, an Employee (the
“Grantee” and together with the Company the “Parties”). Capitalized terms used
but not otherwise defined in this Agreement shall have the respective meanings
set forth in the Company’s 2001 Stock Compensation Plan, as amended (the
“Plan”).

 

RECITALS

 

WHEREAS, on October 1, 2002 (the “Date of Grant”), the Board of Directors (the
“Board”) of the Company awarded the Grantee 300,000 shares of the Company’s
Common Stock, par value $0.001 (“Common Stock”), pursuant to, and subject to the
terms and provisions of the Plan.

 

NOW, THEREFORE, in consideration of the Grantee’s past services actually
rendered to the Company and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereto
agree as follows:

 

1. Grant of Restricted Stock and Escrow of Restricted Stock.

 

a. Grant of Restricted Stock. The Grantee is entitled to 300,000 shares of
Common Stock pursuant to the terms and conditions of this Agreement (the
“Restricted Stock”).

 

b. Escrow of Restricted Stock. To secure the availability for delivery of the
Grantee’s Restricted Stock, the Grantee hereby appoints the Treasurer of the
Company, or any other person designated by the Company as escrow agent, as its
attorney-in-fact to assign and transfer unto the Company such Restricted Stock,
if any, forfeited by the Grantee pursuant to Section 4 below and shall, upon
execution of this Agreement, deliver and deposit with the Treasurer of the
Company, or such other person designated by the Company, the share certificates
representing the Restricted Stock, together with the stock assignment duly
endorsed in blank, attached hereto as Exhibit A (or alternatively, have the
shares held in electronic form in an account by the Company’s transfer agent or
other designee, subject to the restrictions). The Restricted Stock and stock
assignment shall be held by the Treasurer in escrow (or the shares held by the
Company’s stock transfer agent or other designee shall be held) until the
Restricted Period (as defined below) has lapsed with respect to the shares of
Restricted Stock, or until such time as this Agreement no longer is in effect.



--------------------------------------------------------------------------------

 

2. Restrictions and Restricted Period.

 

a. Restrictions. Shares of Restricted Stock granted hereunder may not be sold,
assigned, transferred, pledged, hypothecated or otherwise disposed of and shall
be subject to a risk of forfeiture as described in Section 4 below until the
lapse of the Restricted Period (as defined below).

 

b. Restricted Period. Unless the Restricted Period is previously terminated
pursuant to Section 4 of this Agreement, the Restrictions described in Section
2.a (the “Restrictions”) shall lapse and the shares of Restricted Stock shall
become fully and freely transferable (provided, that such transfer is otherwise
in accordance with federal and state securities laws) and non-forfeitable as to
100% of the shares of Restricted Stock on the first anniversary of the Date of
Grant unless vesting is accelerated in accordance with the terms of the Change
of Control Severance Agreement dated October 12, 2001 (the “Change of Control
Agreement), between the parties hereto (the “Restricted Period”), provided that
vesting shall cease upon the termination of Grantee’s continuous employment with
the Company except to the extent vesting is accelerated in accordance with the
terms of the Change of Control Agreement. Notwithstanding anything to the
contrary, the release of the shares of Restricted Stock hereunder shall be
conditioned upon Grantee making adequate provision for federal, state or other
tax withholding obligations, if any, which arise upon the release of the shares
from the Restrictions (or at the time a Section 83(b) election is made), whether
by withholding, direct payment to the Company, or otherwise.

 

3. Rights of a Stockholder. From and after the Date of Grant and for so long as
the Restricted Stock is held by or for the benefit of the Grantee, the Grantee
shall have all the rights of a stockholder of the Company with respect to the
Restricted Stock, including, but not limited to, the right to receive dividends
and the right to vote such shares. If there is any stock dividend, stock split
or other change in character or amount of the Restricted Stock, then in such
event, any and all new, substituted or additional securities to which Grantee is
entitled by reason of the Restricted Stock shall be immediately subject to the
Restrictions with the same force and effect as the Restricted Stock subject to
such Restrictions immediately before such event.

 

4. Cessation of Employment. In the event of the Grantee’s termination of
employment for any reason, the shares of Restricted Stock and any and all
accrued but unpaid dividends that at that time have not been released from the
Restrictions, automatically shall be forfeited to the Company without payment of
any consideration by the Company, and neither the Grantee nor any of his
successors, heirs, assigns, or personal representatives shall thereafter have
any further rights or interests in such shares of Restricted Stock or
certificates. In the event Grantee becomes a Consultant or non-Employee
Director, such change in status shall be deemed a termination of employment or
service with the Company at the time of such change in status whereupon, the
provisions of this Section 4 shall apply.

 

2



--------------------------------------------------------------------------------

 

5. Certificates. Restricted Stock granted herein may be evidenced in such manner
as the Board shall determine. If certificates representing Restricted Stock are
registered in the name of the Grantee, then the Company shall retain physical
possession of the certificates.

 

6. Legends. All certificates representing any of the shares of Restricted Stock
subject to the provisions of this Agreement shall have endorsed thereon the
following legend:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
UPON TRANSFER AS SET FORTH IN AN AGREEMENT BETWEEN THE COMPANY AND THE HOLDER OF
THE SHARES, A COPY OF WHICH IS ON FILE AT THE PRINCIPAL OFFICE OF THE COMPANY.”

 

7. Tax Consequences. Set forth below is a brief summary as of the date of grant
of certain United States federal income tax consequences of the award of the
Restricted Stock. THIS SUMMARY DOES NOT ADDRESS EMPLOYMENT, SPECIFIC STATE,
LOCAL OR FOREIGN TAX CONSEQUENCES THAT MAY BE APPLICABLE TO GRANTEE. GRANTEE
UNDERSTANDS THAT THIS SUMMARY IS NECESSARILY INCOMPLETE, AND THE TAX LAWS AND
REGULATIONS ARE SUBJECT TO CHANGE.

 

Unless the Grantee makes a Section 83(b) election as described below, the
Grantee shall recognize ordinary income at the time or times the restrictions
lapse with respect to the shares of Restricted Stock that have been released
from the Restricted Period in an amount equal to the the fair market value of
such shares on each such date and the Company shall be required to collect all
the applicable withholding taxes with respect to such income. The obligations of
the Company under the Plan are conditioned on your making arrangements for the
payment of any such taxes.

 

8. Section 83(b) Election. The Grantee hereby acknowledges that he has been
informed that, with respect to the grant of Restricted Stock, an election may be
filed by the Grantee with the Internal Revenue Service, within 30 days of the
Date of Grant, electing pursuant to Section 83(b) of the Internal Revenue Code
of 1986, as amended, to be taxed currently on the fair market value of the
Restricted Stock on the Date of Grant.

 

IF THE GRANTEE CHOOSES TO FILE AN ELECTION UNDER SECTION 83(B) OF THE CODE, THE
GRANTEE ACKNOWLEDGES THAT IT IS THE GRANTEE’S SOLE RESPONSIBILITY AND NOT THE
COMPANY’S TO FILE TIMELY THE ELECTION UNDER SECTION 83(b) OF THE CODE, EVEN IF
THE GRANTEE REQUESTS THE COMPANY OR ITS REPRESENTATIVE TO MAKE THIS FILING ON
THE GRANTEE’S BEHALF.

 

BY SIGNING THIS AGREEMENT, THE GRANTEE REPRESENTS THAT HE HAS REVIEWED WITH HIS
OWN TAX ADVISORS THE FEDERAL, STATE, LOCAL AND FOREIGN TAX CONSEQUENCES OF THE
TRANSACTIONS

 

3



--------------------------------------------------------------------------------

 

CONTEMPLATED BY THIS AGREEMENT AND THAT HE IS RELYING SOLELY ON SUCH ADVISORS
AND NOT ON ANY STATEMENTS OR REPRESENTATIONS OF THE COMPANY OR ANY OF ITS
AGENTS. THE GRANTEE UNDERSTANDS AND AGREES THAT HE (AND NOT THE COMPANY) SHALL
BE RESPONSIBLE FOR ANY TAX LIABILITY THAT MAY ARISE AS A RESULT OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 

9. Termination of this Agreement. Upon termination of this Agreement, all rights
of the Grantee hereunder shall cease.

 

10. Miscellaneous.

 

a. Notices. Any notice required or permitted under this Agreement shall be
deemed given when delivered personally, or when deposited in a United States
Post Office, postage prepaid, addressed, as appropriate, to the Grantee either
at his address herein below set forth or such other address as he may designate
in writing to the Company, or to the Company to the attention of the General
Counsel, at the Company’s address or such other address as the Company may
designate in writing to the Grantee.

 

b. Failure to Enforce Not a Waiver. The failure of the Company or the Grantee to
enforce at any time any provision of this Agreement shall in no way be construed
to be a waiver of such provision or of any other provision hereof.

 

c. Governing Law. This Agreement shall be governed by and construed according to
the laws of the State of California without giving effect to the choice of law
principles thereof.

 

d. Amendments. This Agreement may be amended or modified at any time by an
instrument in writing signed by the Parties. The Grantee agrees upon request to
execute any further documents or instruments necessary or desirable in the sole
determination of the Company to carry out the purposes or intent of this
Agreement.

 

e. Agreement Not a Contract of Employment. Neither the grant of Restricted
Stock, this Agreement nor any other action taken in connection herewith shall
constitute or be evidence of any agreement or understanding, express or implied,
that the Grantee is an employee of the Company or any subsidiary or affiliate of
the Company.

 

f. Entire Agreement; Plan Controls. This Agreement and the Plan contain the
entire understanding and agreement of the Parties concerning the subject matter
hereof except for matters set forth in the Change of Control Agreement, and
supersede all earlier negotiations and understandings, written or oral, between
the Parties with respect thereto. This Agreement is made under and subject to
the provisions of the Plan, and all of the provisions of the Plan are hereby
incorporated by reference into this Agreement. In the event of any conflict
between the provisions of this Agreement and the provisions of the Plan, the
provisions of the Plan shall govern. By signing this

 

4



--------------------------------------------------------------------------------

 

Agreement, the Grantee confirms that he has received a copy of the Plan and has
had an opportunity to review the contents thereof.

 

g. Captions. The captions and headings of the sections and subsections of this
Agreement are included for convenience only and are not to be considered in
construing or interpreting this Agreement.

 

h. Counterparts. This Agreement may be executed in counterparts, each of which
when signed by the Company or the Grantee will be deemed an original and all of
which together will be deemed the same agreement.

 

i. Assignment. The Company may assign its rights and delegate its duties under
this Agreement. If any such assignment or delegation requires consent of any
state securities authorities, the parties agree to cooperate in requesting such
consent. This Agreement shall inure to the benefit of the successors and assigns
of the Company and, subject to the restrictions on transfer herein set forth, be
binding upon the Grantee, his heirs, executors, administrators, successors and
assigns.

 

j. Severability. This Agreement will be severable, and the invalidity or
unenforceability of any term or provision hereof will not affect the validity or
enforceability of this Agreement or of any other term or provision hereof.
Furthermore, in lieu of any invalid or unenforceable term or provision, the
Parties intend that there be added as a part of this Agreement a valid and
enforceable provision as similar in terms to such invalid or unenforceable
provision as may be possible.

 

5



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the day and year
first above written.

 

OPENWAVE SYSTEMS INC.

 

By:

 

 

--------------------------------------------------------------------------------

   

James Engle

Vice President, Taxation and Treasurer

 

The undersigned hereby accepts and agrees to all the terms and provisions of the
foregoing Agreement.

 

 

--------------------------------------------------------------------------------

Allen Snyder

 

   

300,000

               

Number of Shares

               

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Address




       

 

6



--------------------------------------------------------------------------------

 

EXHIBIT A

 

ASSIGNMENT SEPARATE FROM CERTIFICATE

 

FOR VALUE RECEIVED, [                            ] (the “Grantee”) hereby
assigns and transfers unto Openwave Systems Inc., a Delaware corporation (the
“Company”), (                        ) shares of Company’s common stock, par
value $0.001 per share (the “Common Stock”), standing in the Grantee’s name on
the books of said corporation represented by Certificate No.          herewith
and does hereby irrevocably constitute and appoint
                                                          to transfer the said
stock on the books of the within named corporation with full power of
substitution in the premises.

 

This Assignment Separate from Certificate may be used only in accordance with
the Restricted Stock Agreement (the “Agreement”) of the Company and the
undersigned dated                                 .

 

Dated:                                         ,         

 

Signature:                                                             

 

INSTRUCTIONS: Please do not fill in any blanks other than the signature line.
The purpose of this Assignment Separate from Certificate is to return the shares
to the Company in the event the Grantee forfeits any of such shares as set forth
in the Agreement, without requiring additional signatures on the part of the
Grantee. This Assignment Separate from Certificate must be delivered to the
Company with the above Certificate No.             .

 

7